DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a first conductivity sensor (claim 20 and 29)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 20 is objected to because of the following informalities:  
line 1 should be amended to -A system for [[the]] distribution of resources comprising:-.  
Line 5 should be amended to -the system further comprising-. Appropriate correction is required.

Claims 21-28 are objected to because of the following informalities:  line 1 should be amended to -The system for [[the]] distribution of resources of claim-.  Appropriate correction is required.

Claim 21 is objected to because of the following informalities:  
Lines 2-3 should be amended to -the first conductance is at or above [[a]] the first predetermined value and water-.  
Lines 3-4 should be amended to -the first product reservoir when the second conductance is below [[a]] the second predetermined value-. Appropriate correction is required.

Claim 22 is objected to because of the following informalities:  line 3 should be amended to -below [[a]] the second predetermined value-.  Appropriate correction is required.

Claim 29 is objected to because of the following informalities:  
line 1 should be amended to -A method for [[the]] distribution of water comprising:-.  
line 4-5 should be amended to - distillation device, and a water storage device receiving water from the second conductivity sensor; -. Appropriate correction is required.

Claims 30-36 are objected to because of the following informalities:  line 1 should be amended to -The method for [[the]] distribution of water of claim-.  Appropriate correction is required.

Claims 31-32 are objected to because of the following informalities:  line 3 should be amended to -is at or above [[a]] the second predetermined value-.  Appropriate correction is required.

Claim 32 is objected to because of the following informalities:  the claim is objected to since it is a duplication of claim 31 and objected to under 37CFR 1.75 (see MPEP 608.01(m)).  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 22:
The claim recites the limitation "the water storage device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the office has interpreted this limitation as the “first product reservoir” of claim 20.
Further, the claim is unclear because it appears to conflict with claim 20 (on which this claim depends). As indicated above, the structure of the “water storage device” has been interpreted as the “first product reservoir” and as indicate in claim 20 the water is directed to the first product reservoir when the second conductance is below a second predetermined value however claim 22 indicates the opposite. Claim 22 indicates that water does not enter the water storage device/first product reservoir when the second conductance is below the second predetermined value. For this reason, the claim 22 is unclear and conflicts with claim 20. For the sake of examination, the office has interpreted claim 22 as “wherein water for distribution does [[not]] enter the first product reservoir when the second conductance is below a second predetermined value”.
Claim 24 is rejected due to its dependence on claim 22.

Regarding claim 26:
	The claim is unclear because there are two 26 claims. For the sake of examination, the office has interpreted the second claim 26 as claim 37.

Regarding claim 29:
	The limitation “the water” in lines 10 and 14 is unclear. There have been two types of water established into the claim up to this point and it’s unclear which water the limitations “the water” refer to.  The “source water” structure in line 6 and the “water for distribution” structure has been established in line 7 and it’s unclear which of these waters the limitation lines 10 and 14 refer to.  For the sake of examination, the office has assumed that these limitations refer to the “water for distribution” structure of the claim.
Claims 30-36 are rejected due to their dependence on claim 29.

Regarding claims 31 and 32:
	The limitation “the water” in line 2 of claims 31 and 32 is unclear. The limitation is unclear for the same reason identified in the claim 29 rejection above.  It’s unclear whether this limitation refers to the “source water” or the “water for distribution” of claim 29 (on which this claim depends).  For the sake of examination, the office has assumed that this limitation refers to the “water for distribution” structure of claim 29.

Regarding claim 35:
	The claim is unclear because of the limitation “a power control and distribution system” in line 4.  The claim is directed to a method claim however the method claim does not make use of the power control and distribution system in the steps outlined in lines 5 through 6 which there for raises a question of if the “power control and distribution system” as required by the claim are not.  For the sake of examination, the office has assumed that the power control and distribution system is required however the applicant should amend the method to make use or include the power control and distribution system within the method steps.
Claim 36 is rejected due to its dependence on claim 35.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20, 21, 22, 26, 27 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 4,316,774 to Trusch in view of US patent application publication number 2005/0247114 to Kahn et al. (Kahn) and US patent number 4,805,692 to Palmer et al. (Palmer).
Regarding claim 20:
Trusch discloses:
A system for the distribution of resources (figure 1) comprising: 
a water source (7): 
at least one water distillation device (11, 14 and 15) receiving source water from the water source (7) and producing water for distribution, the system further comprising: 
a first conductivity sensor (17) measuring a first conductance (“If unacceptable product water conductivity is detected”, column 5, lines 65-68) of the water for distribution; 
a divert fluid line (see fluid line “A” in figure 1 below) fluidly connected to the first conductivity sensor (17); and 
a product line (see fluid line “B” in figure 1 below) fluidly connected to the first conductivity sensor (17); 
a first product reservoir (19) fluidly connected to the first conductivity sensor (17).
Trusch fails to disclose:
A housing;
a second conductivity sensor measuring a second conductance of the water for distribution received from the product line; 
a first product reservoir fluidly connected to the second conductivity sensor;
a water dispenser;
and wherein water for distribution enters the product line when the first conductance is below a first predetermined value and water for distribution enters the first product reservoir when the second conductance is below a second predetermined value.

Kahn discloses:
	A system for the distribution of resources (figure 2) that includes the control and flow of water distribution systems (¶0035). Further, the system includes a series of sensors (figure 1C, elements 111A-111C) that are arranged downstream from each other to measure and monitor the fluid (¶0042). Further, Kahn teaches arranging these sensors in series in order to provide a backup to the sensors that proceed them and to reduce the false positives or false negatives (¶0046)

Palmer discloses:
	A water purification system that is a distillation type water purification system (figure 1; column 2, lines 15-20). Further, the system is located within a housing (12; column 3, lines 1-11). The system further includes a water dispenser (60,62) connected to a pump (56) connected to the product reservoir (22) for treated water (column 5, lines 1-10).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trusch to further include a second sensor/ second conductivity sensor downstream of the first conductivity sensor in the product line as taught by Kahn for the purpose of providing a backup and for reducing the occurrence of false positive or negative readings. The second conductivity sensor would work in the same manner described of the first conductivity sensor and control the flow of fluid into the product line or divert line. Trusch would further include a housing for containing system (figure 1 of Trusch) of Trusch as taught by Palmer for the purpose of storing the system and ease of transportation of the system. Trusch is silent as to the water dispenser for first product reservoir (19) however these structures are well known in the art for dispensing liquid from reservoirs/containers to use the stored water and is further evidenced by Palmer which shows a water dispenser (Palmer, 60,62) connected to a pump (Palmer, 56) connected to a product reservoir (Palmer, 22) to dispense treated water (Palmer, column 5, lines 1-10).
In regards to the “wherein water for distribution enters the product line when the first conductance is below a first predetermined value and water for distribution enters the first product reservoir when the second conductance is below a second predetermined value”, Trusch already teaches that the first conductivity sensor 17 controls whether the fluid from pump 16 passes through the product line B (in figure 1 below) or into the divert fluid line A (in figure 1 below) based on the conductivity of the fluid (column 5, lines 65-68). However, it fails to mention if the first conductivity sensor (and by extension the second conductivity sensor) controls this function based on if the first conductance of the water is below a first predetermined value (and the same for the second conductance of the water being below a second predetermined value). However, it is well known in the art that the first and second conductivity sensors in the above combination function in this manner since this is typically how conductivity sensors are used to determine the purity of water. This includes allowing the treated water from the distillation process to flow to the storage tank 19 via valve 21 when the conductance value of the water is below a predetermined value (in both the first and second conductivity sensors) via valve 21. This is also further evidenced by Palmer which teaches that water is determined as pure when its conductivity is below a particular value as determined by a conductivity sensor (Palmer, column 2, lines 10-15).

    PNG
    media_image1.png
    803
    1145
    media_image1.png
    Greyscale

Figure 1 – figure 1 of Trusch, annotated by the examiner
Regarding claim 21:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 20 by Trusch, Kahn and Palmer:
The system for the distribution of resources of claim 20 wherein water for distribution enters (via valve 21 controlled by first conductivity sensor 17) the divert line (see figure 1 above, element A) when the first conductance (“If unacceptable product water conductivity is detected”, column 5, lines 65-68) is at or above a first predetermined value (as indicated in the above rejection of claim 20, its well known in the art that first conductivity sensor would be used in this manner and water with a conductivity value above a certain predetermined value would be sent via valve 21 to the divert line A) and water for distribution enters the first product reservoir when the second conductance is below a second predetermined value (as indicated in the above rejection of claim 20, its well known in the art that second conductivity sensor would be used in this manner and water with a conductivity value below a certain predetermined value would be sent via valve 21 to the product line B and by extension the first product reservoir 19).  

Regarding claim 22:
Trusch discloses:
The system for the distribution of resources of claim 20 wherein water for distribution does not enter the first product reservoir (19) when the second conductance is below a second predetermined value (as indicated in the above rejection of claim 20, its well known in the art that second conductivity sensor would be used in this manner and water with a conductivity value above a certain predetermined value would be sent via valve 21 to the divert line A and by extension away from the first product reservoir 19 (opposite function of what is argued in claim 20)).  

Regarding claim 26:
Trusch fails to disclose:
The system for the distribution of resources of claim 20 wherein the first product reservoir comprising a water liquid level sensor.  
Palmer discloses:
A water purification system that is a distillation type water purification system (figure 1; column 2, lines 15-20) that includes a first product reservoir (22). The product reservoir includes a water liquid level sensor (70). The level sensors control the pump 56 (column 6, lines 1-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trusch to include water liquid level sensor within the first product reservoir as taught by Palmer for the purpose of controlling the liquid level within the first product reservoir (Palmer, column 6, lines 1-30).

Regarding claim 27:
Trusch discloses:
The system for the distribution of resources of claim 20 further comprising a source reservoir (figure 1, elements 2 or 5) fluidly connected to the water source (7) and the water distillation device (11, 14 and 15).
Trusch fails to disclose:
The source reservoir comprising at least two liquid level sensors.  
Palmer discloses:
A water purification system that is a distillation type water purification system (figure 1; column 2, lines 15-20) that includes a first product reservoir (22). The product reservoir includes a two water liquid level sensors (66 and 70). The level sensors allow for the determination of the liquid level of the first product reservoir (column 6, lines 20-25; column 7, lines 5-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trusch to include two water liquid level sensors within the source reservoir as taught by Palmer for the purpose of controlling or determining the liquid level within the first product reservoir (Palmer, column 6, lines 20-25; column 7, lines 5-15).

Regarding claim 37:
Trusch fails to disclose:
The system for the distribution of resources of claim 20 wherein the first product reservoir comprising a water line connected to a check valve.  
Palmer teaches:
A water purification system that is a distillation type water purification system (figure 1; column 2, lines 15-20) that includes a first product reservoir (22). The product reservoir includes a water line 60 and 62 extending from the first product reservoir.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trusch to further include a water line extending from the first product reservoir as taught by Palmer for the purpose of supplying water (Palmer, column 5, lines 1-10). Further, in regards to the check valve, the examiner takes official notice that it is well known in the art that check valves are routinely located in fluid lines to prevent the back flow of fluid which in this case would prevent contamination of the first product reservoir.


Note: claims 23 and 24 are interpreted as not supported by the application 13/793552 since this application does not disclosure the first or second first predetermined value is 20 micro siemens per centimeter. This limitation is supported at the earliest by application 14/031,559 which is filed on 3/11/2013. For this reason, the reference US patent application publication number 2012/0006670 to Kamen can be used in the following rejection.

Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trusch, Kahn and Palmer as applied to claims 21 and 22 above, and further in view of US patent application publication number 2012/0006670 to Kamen et al. (Kamen).
Regarding claim 23:
Trusch, Kahn and Palmer fails to disclose:
The system for the distribution of resources of claim 21 wherein the first predetermined value is 20 microsiemens per centimeter.  
Kamen teaches:
	A system for the distribution of resources (figure 1) that further includes a distillation apparatus (¶0005). Further, the distillation apparatus includes a controller with a conductivity sensor/meter (¶0700) that determines the quality of the water. Further, the limit/predetermined value for this quality determination is 20 microsiemens per centimeter (¶0701).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trusch, Kahn and Palmer to make the limit/first predetermined value  20 microsiemens per centimeter as taught by Kamen since 20 microsiemens per centimeter is an indicator of water of good quality for drink or other uses (Kamen, ¶0653).
Regarding claim 24:
Trusch, Kahn and Palmer fail to disclose:
The system for the distribution of resources of claim 22 wherein the second predetermined value is 20 microsiemens per centimeter.  
Kamen teaches:
	A system for the distribution of resources (figure 1) that further includes a distillation apparatus (¶0005). Further, the distillation apparatus includes a controller with a conductivity sensor/meter (¶0700) that determines the quality of the water. Further, the limit/predetermined value for this quality determination is 20 microsiemens per centimeter (¶0701).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trusch, Kahn and Palmer to make the limit/second predetermined value  20 microsiemens per centimeter as taught by Kamen since 20 microsiemens per centimeter is an indicator of water of good quality for drink or other uses (Kamen, ¶0653).

Claim(s) 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 4,316,774 to Trusch in view of US patent application publication number 2005/0247114 to Kahn et al. (Kahn) as evidenced by US patent number 4,805,692 to Palmer et al. (Palmer).
Regarding claim 29:
Trusch discloses:
A method for the distribution of water comprising: 
providing a water source (7), a water distillation device (11, 14 and 15) comprising a first conductivity sensor (17), a divert water line (see fluid line “A” in figure 1 above), and a water storage device (19) receiving water from the first conductivity sensor (17);
receiving source water (water supplied from 7 to the distillation device 11, 14 and 15 via pump 8) from the water source (7); 
distilling (within 11, 14 and 15; column 1, lines 5-10) the source water to produce water for distribution (water is distilled and received within 15; column 4, lines 1-10); 
measuring a first conductance (“If unacceptable product water conductivity is detected”, column 5, lines 65-68) of the water for distribution with a first conductivity sensor (17); 
allowing the water to flow (by directing the valve 21 to allow fluid to flow within the product line B in figure 1 above) to the water storage device (19).  
Trusch fails to disclose:
A second conductivity sensor receiving water from the water distillation device,
allowing the water to reach the second conductivity sensor when the first conductance is below a first predetermined value; 
measuring a second conductance of the water for distribution with the second conductivity sensor; and 
a water storage device receiving water from the second conductivity sensor 
allowing the water to flow  to the water storage device when the second conductance is below a second predetermined value.  
Kahn discloses:
	A system for the distribution of resources (figure 2) that includes the control and flow of water distribution systems (¶0035). Further, the system includes a series of sensors (figure 1C, elements 111A-111C) that are arranged downstream from each other to measure and monitor the fluid (¶0042). Further, Kahn teaches arranging these sensors in series in order to provide a backup to the sensors that proceed them and to reduce the false positives or false negatives (¶0046)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trusch to further include a second sensor/ second conductivity sensor downstream of the first conductivity sensor in the product line as taught by Kahn for the purpose of providing a backup and for reducing the occurrence of false positive or negative readings. The second conductivity sensor would work in the same manner described of the first conductivity sensor and control the flow of fluid into the product line or divert line. This would include “measuring a second conductance of the water for distribution with the second conductivity sensor;” since the second conductivity sensor would perform the same function as the first conductivity sensor and “a water storage device receiving water from the second conductivity sensor” since the second conductivity sensor would be downstream of the first conductivity sensor but up stream of the water storage device.
In regards to the “allowing the water to reach the second conductivity sensor when the first conductance is below a first predetermined value” and “allowing the water to flow  to the water storage device when the second conductance is below a second predetermined value”, Trusch already teaches that the first conductivity sensor 17 controls whether the fluid from pump 16 passes through the product line B (in figure 1 below) or into the divert fluid line A (in figure 1 below) based on the conductivity of the fluid (column 5, lines 65-68). However, it fails to mention if the first conductivity sensor (and by extension the second conductivity sensor) controls this function based on if the first conductance of the water is below a first predetermined value (and the same for the second conductance of the water being below a second predetermined value). However, it is well known in the art that the first and second conductivity sensors in the above combination function in this manner since this is typically how conductivity sensors are used to determine the purity of water. This includes allowing the treated water from the distillation process to flow to the storage tank 19 via valve 21 when the conductance value of the water is below a predetermined value (in both the first and second conductivity sensors) via valve 21. This is also further evidenced by Palmer which teaches that water is determined as pure when its conductivity is below a particular value as determined by a conductivity sensor (Palmer, column 2, lines 10-15).
Regarding claim 30:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 29 by Trusch, Kahn and Palmer:
The method for the distribution of water of claim 29 further comprising diverting the water (via valve 21 controlled by first conductivity sensor 17) for distribution when the first conductance (“If unacceptable product water conductivity is detected”, column 5, lines 65-68) is at or above a first predetermined value (as indicated in the above rejection of claim 29, its well known in the art that first conductivity sensor would be used in this manner and water with a conductivity value above a certain predetermined value would be sent via valve 21 to the divert line A).  

Regarding claim 31:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 29 by Trusch, Kahn and Palmer:
The method for the distribution of water of claim 29 further comprising blocking the water (via valve 21 controlled by second conductivity sensor) from reaching the water storage device (19) when the second conductance is at or above a second predetermined value (as indicated in the above rejection of claim 29, its well known in the art that second conductivity sensor would be used in this manner and water with a conductivity value above a certain predetermined value would be sent via valve 21 to the divert line A and by extension away from the first product reservoir 19).  

Regarding claim 32:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 31 by Trusch, Kahn and Palmer.

Claim(s) 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trusch, Kahn and Palmer as applied to claim 20 above, and further in view of US patent number 7,597,784 to Bednarek.
Regarding claim 25:
Trusch, Kahn and Palmer fail to disclose:
The system for the distribution of resources of claim 20 wherein the housing further comprises: 
at least one power generation source connected to the housing; 
a power control and distribution system; and 
wherein power from the at least one power generation source powers the at least one water distillation device.  
Bednarek teaches:
	A system (figure 3) for the distribution of resources including a water distillation system (2012), power generation source (2010) and a power control and distribution system (2111). The power generation source is a Stirling engine (column 6, lines 18-25; figure 3, element 2101) which provides heat (via 2016) and electrical energy (via 2014) to the water distillation system (2012). The combination of the Stirling engine and the water distillation system improves the energy efficiency of the overall system (column 1, lines 50-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trusch, Kahn and Palmer to include/attach a power generation source/Stirling engine and a power control and distribution system as taught by Bednarek for the purpose of improving the efficiency of the distillation system which decreasing the necessary power budget of the system (Bednarek, column 1, lines 50-57). Further, the energy in the form of heat and electricity would be supplied to the water distillation device via cables (Bednarek, 2014) and conduits (Bednarek, 2016) as taught by Bednarek.
Regarding claim 28:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 25 by Trusch, Kahn, Palmer and Bednarek:
The system for the distribution of resources of claim 25, wherein the at least one power generation source is a Stirling generator (see the Stirling engine incorporated from Bednarek into Trusch).  

Note: claims 33 and 34 are interpreted as not supported by the application 13/793552 since this application does not disclosure the first or second first predetermined value is 20 micro siemens per centimeter. This limitation is supported at the earliest by application 14/031,559 which is filed on 3/11/2013. For this reason, the reference US patent application publication number 2012/0006670 to Kamen can be used in the following rejection.

Claim(s) 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trusch and Kahn as applied to claims 29 above, and further in view of US patent application publication number 2012/0006670 to Kamen et al. (Kamen).
Regarding claim 33:
Trusch and Kahn fail to disclose:
The method for the distribution of water of claim 29 wherein the first predetermined value is 20 microsiemens per centimeter.  
Kamen teaches:
	A system for the distribution of resources (figure 1) that further includes a distillation apparatus (¶0005). Further, the distillation apparatus includes a controller with a conductivity sensor/meter (¶0700) that determines the quality of the water. Further, the limit/predetermined value for this quality determination is 20 microsiemens per centimeter (¶0701).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trusch and Kahn to make the limit/first predetermined value  20 microsiemens per centimeter as taught by Kamen since 20 microsiemens per centimeter is an indicator of water of good quality for drink or other uses (Kamen, ¶0653).
Regarding claim 34:
Trusch and Kahn fail to disclose:
The method for the distribution of water of claim 29 wherein the second predetermined value is 20 microsiemens per centimeter.  
Kamen teaches:
	A system for the distribution of resources (figure 1) that further includes a distillation apparatus (¶0005). Further, the distillation apparatus includes a controller with a conductivity sensor/meter (¶0700) that determines the quality of the water. Further, the limit/predetermined value for this quality determination is 20 microsiemens per centimeter (¶0701).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trusch and Kahn to make the limit/second predetermined value  20 microsiemens per centimeter as taught by Kamen since 20 microsiemens per centimeter is an indicator of water of good quality for drink or other uses (Kamen, ¶0653).

Claim(s) 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trusch and Kahn in view of Palmer as applied to claim 29 above, and further in view of US patent number 7,597,784 to Bednarek.
Regarding claim 35:
Trusch and Kahn fails to disclose:
The method for the distribution of water of claim 29, wherein is further provided: 
a power generation source; and 
a power control and distribution system; and 
the method further comprises powering the water distillation device with the power generation source.  
Bednarek teaches:
	A system (figure 3) for the distribution of resources including a water distillation system (2012), power generation source (2010) and a power control and distribution system (2111). The power generation source is a Stirling engine (column 6, lines 18-25; figure 3, element 2101) which provides heat (via 2016) and electrical energy (via 2014) to the water distillation system (2012). The combination of the Stirling engine and the water distillation system improves the energy efficiency of the overall system (column 1, lines 50-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trusch, Kahn and Palmer to include/attach a power generation source/Stirling engine and a power control and distribution system as taught by Bednarek for the purpose of improving the efficiency of the distillation system which decreasing the necessary power budget of the system (Bednarek, column 1, lines 50-57). Further, the energy in the form of heat and electricity would be supplied to the water distillation device via cables (Bednarek, 2014) and conduits (Bednarek, 2016) as taught by Bednarek.
Regarding claim 36:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 35 by Trusch, Kahn, Palmer and Bednarek:
The method for the distribution of water of claim 35, wherein the power generation source is a Stirling generator (see the Stirling engine incorporated from Bednarek into Trusch).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746